DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 17, and 19 is/are rejected under 35 U.S.C. 102a as being anticipated by Choi et al. (US 2017/0118759).
Referring to Claim 1, Choi teaches a method for electromagnetic interference adjustment, for an electronic device comprising a display 150 (fig. 1), a Bluetooth assembly (see 160 of fig. 1 which can be Bluetooth as shown in paragraph 44), and an application processor (AP) coupled with the display and the Bluetooth assembly (see processor 120 of fig. 1 where all elements are coupled via bus 110), and the method comprising:
obtaining a current first operating frequency of a mobile industry processor interface (MIPI) of the display by the AP (see paragraph 107 which shows MIPI frequency as the system frequency or first operating frequency);
obtaining a current second operating frequency of the Bluetooth assembly in response to detecting that a screen state is a screen-on state by the AP and the 
detecting electromagnetic interference in the electronic device by the AP according to the first operating frequency and the second operating frequency (paragraph 92); and
determining a target operating frequency of the MIPI in response to the detected electromagnetic interference and adjusting the MIPI from the first operating frequency to the target operating frequency by the AP (paragraph 123 which shows the MIPI frequency changing due to interference to another MIPI frequency).
	Claims 10 and 19 have similar limitations as claim 1.
Referring to Claims 8 and 17, Choi also teaches establishing a dynamic frequency scaling strategy, wherein the dynamic frequency scaling strategy is configured to adjust the MIPI from the first operating frequency to the target operating frequency in response to detecting that the MIPI works at the first operating frequency and the Bluetooth assembly works at the second operating frequency (paragraph 130 which shows the MIPI working/operating at a first frequency, Bluetooth (paragraph 108) working/operating at the second frequency and no indication of interference in the claim, but indication of adjusting MIPI frequency in paragraph 130 as a result of dynamic change).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Wietfeldt (US 2014/0256247).
Referring to Claims 9 and 18, Choi does not teach switching the MIPI from the target operating frequency back to the first operating frequency. Wietfeldt teaches switching the MIPI (paragraph 95 which teaches the signal frequency as MIPI) from the target operating frequency back to the first operating frequency (paragraph 11 which shows the returning to an original frequency) in response to detecting that the Bluetooth assembly is turned off (paragraph 89 which shows the ability to deselect the Bluetooth interface in response to interference which is the same as turning off the Bluetooth). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wietfeldt to the device of Choi in order to more efficiently reduce interference without user interaction.

Allowable Subject Matter
Claims 2-7, 11-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

obtaining an interference level of the first operating frequency to the second operating frequency by querying the set of interference channel lists based on the first operating frequency and the second operating frequency as querying identifiers; and
detecting the electromagnetic interference in the electronic device according to the interference level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648